Citation Nr: 0727505	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-30 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision denying reopening 
the veteran's claim for entitlement to service connection for 
a low back disability.  The veteran's claim was reopened by a 
Board decision in July 2006 and remanded for further 
development to include proper notification of the veteran and 
affording the veteran a VA examination regarding his claim.  
In compliance with the terms of the remand, the veteran was 
issued a complete notification letter in July 2006 and 
underwent a VA examination in August 2006.


FINDING OF FACT

The veteran does not have a low back disability that was 
present in service or is otherwise related to active duty 
service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  Prior to initial 
adjudication by the RO of the veteran's claim for entitlement 
to service connection in a June 2003 rating decision, VA 
satisfied all but the last of the elements of the duty to 
notify in an April 2003 letter.  This defective notice was 
followed by an additional complete notification letter in 
July 2006.  Thereafter, the defective notice and later 
untimely but complete notice was cured by the later issuance 
of a November 2006 supplemental statement of the case.  The 
appellant has been provided the appropriate notice prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO and therefore VA has 
fulfilled its duty to notify the veteran.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, private medical records, 
and VA treatment records, as well as affording the veteran a 
VA examination regarding his claim.  While the veteran 
requests an additional VA examination in a November 2006 
written statement because he claims the August 2006 
examination was incomplete, the August 2006 VA examination 
report is complete and gives the necessary information for 
the case to be decided at this time and indicates that the 
examiner not only thoroughly examined the veteran physically 
but also reviewed the veteran's entire claims file in 
conjunction with the examination before making a 
determination as to the diagnosis and etiology of the 
veteran's low back disability.  There does not appear to be 
any other evidence, VA or private, relevant to the claim at 
this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claim for Entitlement to Service Connection

The veteran claims that his current low back disability is 
related to low back complaints in service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110, 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records indicate that he 
complained of back pain in November 1968 and displayed 
tenderness upon examination.  The veteran's separation 
examination; however, noted no abnormalities of the back and 
nothing more in the veteran's service medical records 
suggests an ongoing back disability in service.

The veteran's post-service medical records include private 
medical records as well as VA treatment records.  These 
records do not show continued treatment for a low back 
disability since separation but rather indicate complaints of 
low back pain beginning again in 2002.  An April 2002 VA 
examination report indicates a diagnosis of the veteran as 
having "chronic low back pain" however includes no opinion 
regarding the etiology of the back pain despite a detailed 
history of intermittent episodes of pain since separation as 
related by the veteran.

The only medical record relating the veteran's current low 
back disability to service is a letter submitted by a private 
medical doctor in April 2004 which stated that the veteran 
did in fact have a low back disability and that this 
disability was related to events in service.  The examiner 
made no mention of reviewing the veteran's complete medical 
records and seemed to rely solely on the veteran's own 
history of the events in service and after separation as no 
mention was made of the lengthy period between separation and 
onset of complaints and treatment since service.  
Additionally, the examiner only claims to have treated the 
veteran for a low back disability since October 2003, over 
thirty years since separation from service.

The veteran underwent a more recent VA examination in July 
2006 which proves more probative regarding the issue of 
etiology of the veteran's low back disability.  The 
examination report indicates that the veteran was diagnosed 
as having degenerative disc disease of the lumbar spine L5-S1 
but that this diagnosis was not related to events in service.  
The examiner noted a complete review of the veteran's service 
medical records, all medical records since separation in the 
claims file, and the veteran's medical history as related by 
the veteran.  The examiner concluded by stating that the 
veteran's low back disability was not related to anything 
during service but rather due to age and obesity.  As 
reasoning for this opinion, the examiner noted that the 
veteran has not been treated regularly for low back problems 
since service and the present x-rays only showed mild 
degenerative disc disease.

Despite the veteran's contentions that he currently suffers 
from a low back disability that is related to service, the 
weight of the medical evidence is against such a 
relationship.  The private medical opinion is far outweighed 
by the VA examiner's opinion for the reasons discussed above.  
While the veteran may sincerely believe that his low back 
disability is related to his service, as a lay person, he is 
not competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently does 
not have a low back disability as a result of service.  38 
U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


